DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to application filed 05/20/2020, where claims 1-20 are currently pending.


Drawings
The amended drawings, submitted on 07/06/2020, are objected to as failing to comply with 37 CFR 1.121(d) because new sheets of drawings are not labeled “New Sheet”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,691,281 (hereinafter the Patent) in view of US Patent App. Pub. No. 20090065578 (hereinafter Peterson). Both claims 1 of the instant application and 18 of the Patent are directed to a method of receiving an indication that from an external device that a mobile user interface device is in proximity to said external device, and in response to receiving said indication, rendering a user interface interactable to modify a parameter at a process controller that controls a process control device, where the indication is associated with the process control device.  Claim 1 of the instant application includes the additional element of a database .

Claims 2-10 of the instant application are also rejected under non-statutory obviousness type double patenting over claims 30-34, 24, 21, 22, and 26 respectively of the Patent as the claims of the instant application disclose substantially similar limitations as the corresponding claims of the Patent.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 the Patent) in view of Peterson. Both claims 11 of the instant application and 1 of the Patent are directed to a mobile user interface device of receiving an indication that from an external device that the mobile user interface device is in proximity to said external device, and in response to receiving said indication, 

Claims 12-20 of the instant application are also rejected under non-statutory obviousness type double patenting over claims 13-17, 7, 2, 5, and 9 respectively of the Patent as the claims of the instant application disclose substantially similar limitations as the corresponding claims of the Patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a unique identifier transmitted from an external device in the plant environment”.  However, there is no mentioning of any plant environment element in the claim prior to the limitation recited above; therefore, it is unclear which element the Applicant is referring to.  Claim 1 further recites the limitation “associated with one or more process entities relevant to the area”.  However, there is no mentioning of any area element in the claim prior to the limitation recited above; therefore, it is unclear which element the Applicant is referring to.  There is insufficient antecedent basis for these limitations in the claim.  
Claims 2-10 are rejected to as having the same deficiencies as the claim they depend from.

Claim 11 recites the limitation “associated with one or more process entities relevant to the area”.  However, there is no mentioning of any area element in the claim prior to the limitation recited above; therefore, it is unclear which element the Applicant is referring to.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 12-20 are rejected to as having the same deficiencies as the claim they depend from.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20090065578 (Peterson) – teaches a method of selectively allowing a user operating a portable communicator to access a process control element corresponding a control area based on determined position of the user in a process control plant.
US 20050164684 (Chen) – discloses a handheld communicator that allows individual devices in a process control system to be interfaced wirelessly.
US 20140129041 (Williams) – discloses a method to wirelessly interact and control one or more devices that are in proximity of a mobile device.
US 20140172121 (Li) – discloses a method to wirelessly configure and control field devices in a plant via a user-friendly graphic displayed on a mobile computing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ajay Bhatia can be reached on 571-272-3906.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142